Exhibit 10.25

[a2011geipperformancev_image1.jpg]


INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT – PERFORMANCE VESTING
Non-transferable
Invesco Ltd. (“Company”)
hereby awards to
Martin L. Flanagan
(“Participant” or “you”)
[Number of Shares Granted]
Restricted Shares of the Company (“Target Total Award”)
as of [Grant Date] (“Grant Date”)


Subject to the conditions of the (i) Invesco Ltd. 2011 Global Equity Incentive
Plan as in effect from time to time (“Plan”), (ii) any Remuneration Policy of
Invesco Ltd. or any of its Affiliates as in effect from time to time to the
extent such policy is applicable to you (the “Remuneration Policy”) and (iii)
this Award Agreement, the Company hereby grants to you the number of Shares
(“Restricted Shares”) set forth above, which shall become vested,
non-forfeitable and free of certain restrictions set forth in this Award
Agreement as follows:


On each of the second and third anniversaries of the Grant Date (each a
“Determination Date”), the number of Restricted Shares that shall become vested
and non-forfeitable shall equal 50% of the Target Total Award multiplied by the
Vesting Percentage (as defined in Exhibit 1), rounded down to the nearest full
Share, all as calculated by the Committee in accordance with the Performance
Vesting Formulas set forth on Exhibit 1.


This Award shall be effective as of the Grant Date set forth above. By accepting
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions and the terms of the Plan, the Remuneration
Policy and this Award Agreement. If you fail to accept this Award Agreement
within sixty (60) days after the Grant Date set forth above, the Company may
determine that this Award has been forfeited.


ACCEPTED AND AGREED TO by the Participant as of the Grant Date set forth above.


Participant:
                    






____________________________________
                            Signature




Continued on the following page

- 1 -

--------------------------------------------------------------------------------



TERMS AND CONDITIONS – Restricted Shares – Performance Vesting
1. Plan Controls; Restricted Shares. In consideration of this Award, you hereby
promise to honor and to be bound by the Plan, the Remuneration Policy and this
Award Agreement, including the following terms and conditions, which serve as
the agreed basis for your Award. The terms contained in the Plan and the
Remuneration Policy are incorporated into and made a part of this Award
Agreement, and this Award Agreement shall be governed by and construed in
accordance with the Plan and, if applicable, the Remuneration Policy. Unless the
context otherwise requires, and solely for purposes of these Terms and
Conditions, the term “Company” means Invesco Ltd., its Affiliates and their
respective successors and assigns, as applicable, and the term “Employer” means
Invesco Ltd. or the local Affiliate that employs you or their respective
successors and assigns, as applicable. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to them in the Plan.
2. Restrictions and Forfeiture. The Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered. Upon your Termination of Service
for any reason, other than as set forth in paragraphs (b) – (e) of Paragraph 3
hereof, you shall forfeit all of your right, title and interest in and to all
Restricted Shares, except as provided in the Second Amended and Restated Master
Employment Agreement (“Employment Agreement”) between you and Invesco Ltd.,
dated April 1, 2011, as amended from time to time, or as determined by the
Committee pursuant to Paragraph 3.1 hereof. In addition, upon each Determination
Date, you shall forfeit all of your right, title and interest in and to any
Restricted Shares that are eligible to vest and become non-forfeitable on such
date, but which fail to vest and become non-forfeitable on such date pursuant to
the Performance Vesting Formula.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Paragraph 2 hereof will lapse, and the Total Target Awards will become
unrestricted Shares, upon the earliest to occur of the following, or as
otherwise provided in the Employment Agreement:
(a)
the Determination Dates, to the extent provided under the Performance Vesting
Formula, if you have not experienced a Termination of Service before such
respective dates, or

(b)
your Termination of Service due to death or Disability, or

(c)
your involuntary Termination of Service, other than for Cause or unsatisfactory
performance, as determined in the sole discretion of the Head of Human
Resources, provided that you sign and do not revoke a severance agreement in the
form stipulated by the Company, or

(d)
immediately before a Change in Control, if this Award Agreement is not assumed,
converted or replaced in connection with the transaction that constitutes the
Change in Control, or

(e)
your Termination of Service during the 24-month period following a Change in
Control either (i) by the Company other than for Cause or unsatisfactory
performance, or (ii) by you for Good Reason.



Upon the expiration or termination of an applicable restriction set forth in
Section 3, unrestricted Shares will be delivered to you as soon thereafter as
practicable.


3.1    Discretionary Vesting. If any or all of your Restricted Shares would be
forfeited upon your voluntary Termination of Service, you may appeal the
forfeiture pursuant to the procedures established by the Committee, and the
Committee, in its sole discretion, may waive some or all of the restrictions
imposed under Paragraph 2 with respect to such Restricted Shares to the extent
permitted under the applicable guidelines adopted by the Committee.
4. Shareholder Rights. Upon issuance of the Restricted Shares, you shall have
all of the rights of a Shareholder with respect to the Restricted Shares,
including voting and dividend rights, provided, however, that any dividends
payable with respect to Restricted Shares that have not become vested and
unrestricted Shares pursuant to this Award Agreement shall be accumulated and
(i) paid to you without interest at the time that such Restricted Shares become
vested and unrestricted Shares, if ever, or as soon as administratively
practicable thereafter, but not later than March 15 of the year following the
year in which the Restricted Shares become vested and unrestricted Shares if you
are subject to U.S. federal income tax on such dividends, or (ii) forfeited if
such Restricted Shares are forfeited for any reason pursuant to this Award
Agreement.
5. [Reserved]
6. [Reserved]
7. [Reserved]
8. Employee Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies you of the following in relation to your personal
data and the collection, use, processing and transfer (collectively, the “Use”)
of such data in relation to the Company’s grant of the Restricted Shares and
your participation in the Plan. The Use of your personal data is necessary for
the Company’s administration of the Plan and your participation in the Plan.
Your denial and/or objection to the Use of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge, consent and
agree (where required by applicable law) to the Use of personal data as
described in this Paragraph 8.


- 2 -

--------------------------------------------------------------------------------



The Company and the Employer hold certain personal information about you, which
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, job title, any
Shares held by you, details of all Restricted Shares or any other entitlement to
Shares awarded in your favor, for the purpose of managing and administering the
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
the Company, Affiliates or third parties, and the Company or Employer will
process the Data for the exclusive purpose of implementing, administering and
managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such data are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
Use of the Data that is not necessary or required for the implementation,
administration and/or operation of the Plan and your participation in the Plan.
You may seek to exercise these rights by contacting your Employer’s human
resources manager or Invesco, Ltd., Manager, Executive Compensation, 1555
Peachtree Street, NE, Atlanta, Georgia 30309.
9. Income Taxes and Social Insurance Contribution Withholding. Regardless of any
action the Company or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Shares, including the grant of the Restricted Shares, the
vesting of the Restricted Shares, the subsequent sale of any Shares with respect
to which any applicable restrictions have lapsed and the receipt of any
dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Restricted Shares to reduce or eliminate
your liability for Tax-Related Items.
If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Restricted Shares or Shares with respect to which applicable restrictions
have lapsed that have an aggregate Fair Market Value on the vesting date
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the Restricted Shares. For purposes of the foregoing, no fractional
Shares or Restricted Shares will be withheld pursuant to the grant or vesting of
the Restricted Shares hereunder. Alternatively (or in combination), the Company
or the Employer may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from your regular salary or other amounts payable to you, with
no withholding of Shares or Restricted Shares, or may require you to submit
payment equivalent to the minimum Tax-Related Items required to be withheld with
respect to the Shares or Restricted Shares by means of certified check,
cashier’s check or wire transfer. By accepting the Restricted Shares, you
expressly consent to the methods of withholding as provided hereunder. All other
Tax-Related Items related to the Restricted Shares and the vesting thereof shall
be your sole responsibility.
To the extent the Company or the Employer pays any Tax-Related Items that are
your responsibility (“Advanced Tax Payments”), the Company or the Employer shall
be entitled to recover such Advanced Tax Payments from you in any and all manner
that the Company determines appropriate in its sole discretion. For purposes of
the foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company or the Employer
(including regular salary/wages, bonuses, incentive payments and Shares acquired
by you pursuant to any equity compensation plan that are otherwise held by the
Company for your benefit).
10. Recovery Pursuant to Restatement of Financial Results. Notwithstanding any
other provision of this Award Agreement or the Plan, if the Company issues a
restatement of financial results to correct a material error and the Committee
determines, in good faith, that fraud or willful misconduct by you was a
significant contributing factor to the need to issue such restatement, you agree
to return immediately to the Company and to forfeit all right, title and
interest in and to the following, less any taxes paid or withheld thereon that
in the good faith determination of the Committee cannot reasonably be expected
to be recoverable by you or your estate: (i) any Restricted Shares that are
granted or that become vested, unrestricted Shares pursuant to this Award
Agreement that would not have


- 3 -

--------------------------------------------------------------------------------



been granted or become vested, unrestricted Shares, as applicable, based upon
the restated financial results, as determined by the Committee in its sole
discretion, (ii) any cash dividends or dividend equivalents paid with respect to
such Restricted Shares or Shares (either before or after vesting) and (iii) if
applicable, any proceeds from the disposition of the Shares described in clause
(i) above (collectively, the “Repayment Obligation”). You agree that the Company
shall have the right to enforce the Repayment Obligation by all legal means
available, including without limitation, by withholding other amounts or
property owed to you by the Company.
11. [Reserved]
12. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.


13. Repatriation; Compliance with Laws. As a condition to the grant of these
Restricted Shares, you agree to repatriate all amounts attributable to the
Restricted Shares in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company, the Employer and the Company’s
local Affiliates, as may be required to allow the Company, the Employer and the
Company’s local Affiliates to comply with local laws, rules and regulations in
your country of residence (and country of employment, if different). Finally,
you agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).


14. Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled or terminated by the Company, in its sole discretion, at any
time as provided under the Plan. The grant of the Restricted Shares under the
Plan does not create any contractual or other right to receive Restricted Shares
or other awards or benefits in lieu of Restricted Shares in the future. Except
as otherwise provided in the Employment Agreement, future awards, if any, will
be at the sole discretion of the Committee, including, but not limited to, the
form and timing of an award, the number of Shares subject to an award and the
vesting provisions.


15. [Reserved]


16. [Reserved]


17. Use of English Language. You acknowledge and agree that it is your express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted with respect to the
Restricted Shares be drawn up in English. If you have received this Award
Agreement, the Plan or any other documents related to the Restricted Shares
translated into a language other than English, and if the meaning of the
translated version is different from the English version, the English version
shall control.


18. Addendum to Award Agreement. Notwithstanding any provisions in this Award
Agreement to the contrary, the Restricted Shares shall be subject to any special
terms and conditions for your country of residence (and country of employment,
if different), as may be set forth in an addendum to this Award Agreement
(“Addendum”). Further, if you transfer residency and/or employment to another
country as may be reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to your Restricted Shares to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan. Any applicable
Addendum shall constitute part of this Award Agreement.


19. Electronic Delivery. The Committee may, in its sole discretion, decide to
deliver any documents related to the Restricted Shares by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


T&C – Flanagan version
2011 GEIP RSA PERF Agreement (Feb 2016)








- 4 -

--------------------------------------------------------------------------------



EXHIBIT 1
TO THE
INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT – PERFORMANCE VESTING




I.
Definitions



The term “AOM Calculation” means the adjusted operating margin of the Company as
set forth in the Company’s Form 10-K filed with the Securities and Exchange
Commission for the fiscal year of the Company ending immediately before the
Determination Date, excluding any accounting expense or credit associated with
the Vesting Percentage falling below (or rising above) 100% with respect to any
Award.


The term “Vesting Percentage” means the percentage by which the Target Total
Award is multiplied as set forth in the chart applicable to a particular vesting
date in Section II below.


The term “First Grant Performance Measurement Period” means January 1, 2016 to
December 31, 2017.


The term “First Grant Average AOM” means the sum of the AOM Calculation for each
fiscal year of the First Grant Performance Measurement Period divided by two.


The term “Second Grant Performance Measurement Period” means January 1, 2016 to
December 31, 2018.


The term “Second Grant Average AOM” means the sum of the AOM Calculation for
each fiscal year of the Second Grant Performance Measurement Period divided by
three.


II.
Performance Vesting Formulas



a.
On the second anniversary of the Grant Date, the number of RSUs that shall
become vested and non-forfeitable shall equal 50% of the Target Total Award
multiplied by the Vesting Percentage associated with the First Grant Average AOM
on the chart below, rounded down to the nearest full Share, as the same shall be
calculated by the Committee. The Committee’s good faith calculation of the
number of RSUs that become vested and non-forfeitable pursuant to the
Performance Vesting Formula shall be final and binding upon you and the Company.
Vesting to range from 0% to 150%; straight line interpolation to be used for
actual results.

First Grant Average AOM (%)
≤28
29
30
31
32
33
34
35
36-44
45
46
47
48
49
50
51
52
53
≥54
AOM Vesting Percentage
0
25
50
75
80
85
90
95
100
105
110
115
120
125
130
135
140
145
150



b.
On the third anniversary of the Grant Date, the number of RSUs that shall become
vested and non-forfeitable shall equal 50% of the Target Total Award multiplied
by the Vesting Percentage associated with the Second Grant Average AOM on the
chart below, rounded down to the nearest full Share, as the same shall be
calculated by the Committee. The Committee’s good faith calculation of the
number of RSUs that become vested and non-forfeitable pursuant to the
Performance Vesting Formula shall be final and binding upon you and the Company.
Vesting to range from 0% to 150%; straight line interpolation to be used for
actual results.



Second Grant Average AOM (%)
≤28
29
30
31
32
33
34
35
36-44
45
46
47
48
49
50
51
52
53
≥54
AOM Vesting Percentage
0
25
50
75
80
85
90
95
100
105
110
115
120
125
130
135
140
145
150




- 5 -